MEMORANDUM OPINION
                                          No. 04-11-00104-CV

                                               IN RE M.L.

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: March 2, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On February 9, 2011, relator filed a petition for writ of mandamus. The court has

considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                                  PER CURIAM




1
 This proceeding arises out of Cause No. 2003-JUV-03651, styled In the Matter of M.L., in the 289th Judicial
District Court, Bexar County, Texas, the Honorable Carmen Kelsey presiding.